315 S.W.3d 786 (2010)
Larry FRYE, Respondent,
v.
SPEEDWAY CHEVROLET CADILLAC, et al., Appellants.
No. WD 71756.
Missouri Court of Appeals, Western District.
August 10, 2010.
*787 Charles K. Baldwin, Liberty, MO, for respondent.
Kevin D. Case and David J. Roberts, Kansas City, MO, for appellants.
Before Division One: JAMES M. SMART, JR., Presiding Judge, MARK PFEIFFER, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Speedway Chevrolet Cadillac, Inc. ("Speedway"), Daniel F. Ladd ("Ladd"), the President of Speedway, and Brice Ackerman ("Ackerman"), the General Sales Manager of Speedway, (collectively the "Defendants") appeal from the trial court's order denying Defendants' motion to compel arbitration of Larry Frye's employment related claims. The Defendants contend that a program adopted by Speedway after Larry Frye began employment with Speedway and is a legally enforceable contract. We affirm the trial court's denial of Defendants' motion to compel arbitration. 84.16(b).[1]
NOTES
[1]  This Order has been issued contemporaneously with this Court's Opinion in Kimberly Frye v. Speedway Chevrolet Cadillac, WD 71757. Mr. Frye's motion for consolidation of this case with the aforesaid case was taken with the case and is denied.